1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   S.V., a minor, by and through her Guardian ad )     Case No.: 1:17-cv-780- LJO JLT
     Litem, CLAUDIA VALENCIA,                      )
12                                                 )
                    Plaintiff,                     )     ORDER DENYING MOTION FOR
13                                                 )     RECONSIDERATION OF REQUEST TO
             v.
14                                                 )     WITHDRAW FUNDS
     DELANO UNION ELEMENTARY SCHOOL )
15   DISTRICT, et al.,                             )     (ECF No. 69)
                                                   )
16                  Defendants.                    )
17
            Before the Court for decision is the renewed request by Claudia Valencia, guardian ad litem for
18
     her daughter S.V., to withdraw $4,000.00 from the blocked account set up in S.V.’s name as part of the
19
     settlement of this action. ECF No. 71. In May 2019, S.V., through her guardian, entered into a
20
     settlement agreement to resolve this matter in its entirety. ECF No. 62. Pursuant to the settlement,
21
     Defendants agreed to pay $45,000.00. ECF No. 64-1, Ex. 1. After attorney’s fees and costs were
22
     awarded to Plaintiff’s counsel, $25,713.53 of the total settlement fund was placed in a blocked account
23
     for S.V., designated to remain there until she obtains the age of 18. ECF No. 64-3. In petitioning for
24
     approval of the settlement, Claudia Valencia acknowledged on June 14, 2019, that “these funds may
25
     not be withdrawn before S.V. reaches the age of majority, 18 years old.” ECF No. 64-2.
26
            On September 3, 2019, Claudia Valencia filed a request to withdraw funds indicating that S.V.’s
27
     family has “personal matters” and that S.V. “needs money for her education, and essential necessities,”
28
     but did not provide any other details apart from indicating that Claudia Valencia’s “husband’s salary is
1    not enough to support our family at this time.” ECF No. 69. The Court denied that request without

2    prejudice. ECF No. 70.

3           On September 26, 2019, Claudia Valencia filed a revised request, again seeking to withdraw

4    $4,000.00 from the blocked account. ECF No. 71. This time, Claudia Valencia indicates that: (1) she

5    has a medical condition that prevents her from working; and (2) her husband was injured at work and

6    had to be off work for an unspecified period of time beginning in September of this year; and (3) it was

7    unclear at the time of her request whether her husband would receive workman’s compensation

8    benefits. Id. Claudia Valencia indicates that if her husband is unable to work and/or does not receive

9    workman’s compensation benefits, they would be struggling to pay their upcoming expenses. Id.

10          The Court finds the assertions of financial difficulty in the present request to be credible and is

11   sympathetic to the family’s situation. However, the minor’s funds cannot be used to support the family.

12   To find otherwise would be to disregard the very reason why the funds were placed in a blocked

13   account in the first place. Accordingly, the request is again DENIED.

14
15   IT IS SO ORDERED.

16      Dated:     October 9, 2019                          /s/ Lawrence J. O’Neill _____
17                                                 UNITED STATES CHIEF DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
